Citation Nr: 1112801	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-18 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected glaucoma (to include cataracts).  

2.  Entitlement to service connection for macular degeneration, to include as secondary to service-connected glaucoma (to include cataracts) and/or as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for arthritis of the spine as secondary to service-connected diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to February 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision in which the RO denied the Veteran's claims.  The Veteran perfected a timely appeal.  

In January 2010 the Veteran testified at a regional office hearing.  A transcript of that hearing has been reviewed and associated with the claims file.  

The Board notes that the Veteran was first granted service connection for glaucoma in a May 2002 rating decision.  Subsequently, in December 2007, the Veteran filed a claim for service connection for cataracts and a claim for an increased rating of his service-connected glaucoma.  In an April 2008 rating decision the RO denied the Veteran's increased rating claim and granted the Veteran's cataract service connection claim and characterized the Veteran's eye disabilities to encompass one service-connected disability, glaucoma (to include cataracts).  Thus, because the Veteran filed a notice of disagreement with the April 2008 rating decision, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The issues of entitlement to service connection for macular degeneration, to include as secondary to service connected disability of glaucoma (to include cataracts) and/or as secondary to service-connected diabetes mellitus and entitlement to service connection for arthritis of the spine as secondary to service-connected diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since service connection, the criteria for a rating in excess of 10 percent for service-connected glaucoma (to include bilateral cataracts) have not been met as the Veteran's corrected vision has been no worse than 20/25 in either eye and aphakia is not present.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected glaucoma (to include cataracts) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.79, Diagnostic Codes 6027, 6063-6078 (2007, 2010); 38 C.F.R. § 4.119, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. §3.159 (2010).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Because of the way in which the Veteran's eye disability has been characterized the Board will discuss the Board's duty to notify the Veteran pursuant to both increased rating and initial rating claims.  

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Court) held that, at a minimum, adequate VCAA notice requires that VA notify the claimant that, to substantiate an increased rating claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores II, the Federal Circuit held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific and does not require the VA to notify a veteran of the alternative diagnostic codes or of potential daily life evidence.

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  Collectively, in January 2008 and January 2009 letters, the Veteran was given the notice required by the VCAA in increased rating (to include initial) cases to include that required by Dingess and Vazquez-Flores II.

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

All relevant evidence necessary for an equitable resolution of the issue remaining on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA treatment records, service treatment records, identified private treatment records, and statements from the Veteran. 

The Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above; it finds that the notice and development of the claim has been consistent with these provisions.  Accordingly, the Board will proceed to a decision on the merits.


II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's glaucoma (to include cataracts) has been rated as 10 percent disabling under Diagnostic Code (DC) 6013.  

DC 6013 provides that open-angle glaucoma will be evaluated based on visual impairment, but will receive a minimum evaluation of 10 percent if continuous medication is required.  38 C.F.R. § 4.79, Diagnostic Code 6013.  

However, the Board must also consider DC 6027 since the Veteran's glaucoma includes cataracts.  DC 6027 pertains to cataracts of any type (effective prior to December 10, 2008) and traumatic cataracts (effective from December 10, 2008).  See 73 Fed. Reg. 66543 (Nov. 10, 2008) (the criteria for rating disabilities of the eye were revised effective December 10, 2008); see also 38 U.S.C.A. § 5110(g) (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000 (Apr. 10, 1999); VAOPGCPREC 7-2003 (Nov. 19, 2003) (Veteran gets the benefit of having the former and revised regulations considered for the period after the change was made).  Both the former and revised versions of DC 6027 direct that a pre-operative cataract be rated based upon impairment of vision, and that a post-operative cataract be rated based upon impairment of vision and aphakia.  38 C.F.R. §4.79, Diagnostic Code 6027 (2007, 2010).  The Veteran underwent surgery in November 2008 for removal of his right and left eye cataracts and currently has replacement lenses present (pseudoaphakia).  Accordingly, his disability will be rated on impairment of vision pursuant to former and revised DC 6027.

Visual acuity is rated based upon the best distant vision obtainable after best correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. §§ 4.75-4.79, Diagnostic Codes 6067-6079 (2007, 2010) 

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2007) 6066 (2010).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, former Diagnostic Codes 6063-6078.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79 Diagnostic Codes 6066, 6078, 6079 (2007, 2010) 

A May 2004 VA eye examination report shows that the Veteran had visual acuity best corrected at distance to 20/25 in the right and the left respectively.  The visual acuity best corrected at near was 20/20 in both eyes.  

Private treatment records from Carolina Cornea and Laser Center show a diagnosis of bilateral nuclear sclerotic cataracts in August 2007.  The provider indicated that the Veteran was not a surgical candidate at that time.  The Veteran's visual acuity was noted to be 20/25 bilaterally.  

At the Veteran's February 2009 VA examination, the Veteran's corrected vision was 20/20 both near and far in both eyes.  The Veteran's visual fields were intact.  

The Board has reviewed the evidence of record and has determined that the preponderance of the evidence is against a rating in excess of 10 percent for service-connected glaucoma (to include bilateral cataracts).  

The evidence has not shown that the Veteran has had (1) vision in one eye correctable to 20/50 and vision in the other eye correctable to 20/40; (2) vision in both eyes correctable to 20/50; (3) vision in one eye correctable to 20/70 and vision in the other eye correctable to 20/40; or (4) vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/40, warranting a compensable rating.  Thus, under the former and current rating criteria for visual acuity, the Veteran does not warrant even a compensable rating.  

Based on the foregoing, a rating in excess of 10 percent is not warranted for the Veteran's service-connected glaucoma (to include cataracts).  Under DC 6013, the Veteran's disability has been assigned the minimum evaluation of 10 percent and there is no basis for a higher rating.  

Based upon these findings, and following a full review of the record, the Board determines that the preponderance of the evidence is against a finding that the Veteran's disability should be rated in excess of 10 percent.  As the Board finds that the record presents no basis for an assignment of more than a 10 percent rating for service-connected glaucoma (to include cataracts), there is no basis for staged ratings of the disability pursuant to Fenderson and Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Accordingly, extraschedular referral is not in order here.

In reaching the above determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a rating in excess of 10 percent for service-connected glaucoma (to include cataracts) is denied.  


REMAND

With respect to the Veteran's claim for entitlement to service connection for arthritis of the spine as secondary to service-connected diabetes mellitus, the Board has determined that further development is necessary.  

The Veteran was afforded a VA examination in February 2009.  The VA examiner opined that it was less likely as not that the Veteran's back problems at the time can be directly attributed to his military service or his service-connected diabetes mellitus.  The examiner stated that to his knowledge and to his reading, there was no known direct casual relationship between diabetes mellitus and a chronic back strain.  However, this opinion does not address whether the Veteran's service-connected diabetes mellitus has aggravated the Veteran's chronic back strain.  The Board notes that pursuant to 38 C.F.R. § 3.310(a) service connection can be granted for disability which is proximately due to or the result of a service-connected disease or injury.  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448-9 (1995).  As such, upon remand, an addendum opinion should be obtained, if possible from the February 2009 examiner, which addresses the aggravation component of the claim.    

Additionally, the February 2009 examiner stated that she would recommend a neurological examination to evaluate the severity of the Veteran's neuropathy at this time and to comment on the relationship of neuropathy to a chronic lumbar strain.  See Green v. Lewinski, 1 Vet. App. 121 (1991) (failure to follow-up a suggestion by an examining physician urging further medical evaluation is incompatible with the VA's duty to assist the Veteran).  Thus, the Veteran needs to be scheduled for a VA neurological examination in order to determine whether the Veteran's chronic back strain is proximately due to or aggravated by the Veteran's service-connected neuropathy.  

With respect to the Veteran's claim for service connection for macular degeneration as secondary to service connected glaucoma (to include cataracts) and/or service-connected diabetes mellitus, the Board has determined that further development is warranted.  

The Veteran was afforded a VA examination in February 2009.  The February 2009 examination report offers a nexus opinion as to the relationship between the Veteran's macular degeneration and the Veteran's service connected diabetes mellitus.  However, the opinion does not address whether the Veteran's service-connected diabetes mellitus has aggravated the Veteran's macular degeneration.  In addition, the examiner should discuss the relationship, if any, between retinal pigment epithelium (RPE) changes and macular degeneration and should offer an opinion as to whether the Veteran's RPE is proximately due to or aggravated by the Veteran's service connected diabetes mellitus.  

In addition, the February 2009 VA examiner did not offer an opinion as to whether the Veteran's macular degeneration was caused by or aggravated by the Veteran's service-connected glaucoma (to include cataracts), as alleged by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be reviewed, if possible, by the examiner who performed the February 2009 VA examination, for the purpose of preparing an addendum to the February 2009 VA examination report.  The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's chronic back strain has been aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions.

The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's diabetes mellitus has aggravated the Veteran's macular degeneration.  In addition, the examiner should discuss the relationship, if any, between the Veteran's RPE changes and macular degeneration and should offer an opinion as to whether the Veteran's RPE is proximately due to or aggravated by the Veteran's service connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions.

The examiner should also express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's macular degeneration, or rpe, was caused by or aggravated by the Veteran's service-connected glaucoma (to include cataracts).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions.

2.  Schedule the Veteran for a VA neurological examination with an appropriate examiner.  Based on a review of the records contained in the claims file and the results of the examination, the examiner is asked to provide an opinion addressing the following questions: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current chronic low back strain was caused or aggravated by the Veteran's service-connected neuropathy?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claims for service connection should be adjudicated on both a direct and secondary basis.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


